

exhibitheader.jpg [exhibitheader.jpg]


Exhibit 10.83
 
Kevin Silva,
EVP and CHRO
Voya Financial®
230 Park Avenue
New York, NY 10169


August 6, 2015




Patricia J. Walsh
[HOME ADDRESS]


Dear Trish,


I am very pleased to extend a contingent offer of employment with Voya
Financial®. The purpose of this letter is to set forth the provisions of our
offer for the position of EVP, Chief Legal Officer. We ask that the provisions
set forth remain confidential and, unless otherwise directed, any questions you
have regarding these provisions should be discussed with me.


Please note that conditions (e.g. background, references, licenses) for
employment are discussed in the contingencies" sections below.


Employer Entity: The official name of your employer is Voya Services Company
(“Company”). The employer's main office is located at 5780 Powers Ferry Road,
Atlanta, GA 30327, (770) 980-5100.


Start Date/Location: Your start date will be mutually agreed upon, but no later
than Sep 8th, 2015. You will work in the Voya office currently located at 230
Park Ave, New York, NY 10169.


Base Salary: Your annual base salary will be $525,000, payable semi-monthly on
the 15th and last day of each month. If the 15th or last day of the month falls
on a day in which banks are closed, you will be paid on the business day before
in accordance with the Company's regular payroll practices. As an exempt
employee, you are not eligible for overtime compensation over 40 hours per week.
You will be scheduled for a performance review at our common anniversary date of
March 2016, and annually thereafter. The Company reserves the right to review
and adjust compensation to reflect what is appropriate for each position and
consistent with your performance. No minimum wage allowances will be deducted
from your pay.


Incentive Compensation Plan: You will be eligible to participate in the
Incentive Compensation Plan (ICP) starting on your hire date. Based on the
achievement of business and individual objectives, you will be eligible for a
full-year bonus for 2015. Bonuses are typically paid in the March following the
performance year. Your target bonus incentive is 95% of your year-end base
salary. Please note that ICP awards are not guaranteed. The ICP is a
discretionary plan and the Company reserves the right to modify or discontinue
the terms of the ICP at any time, including but not limited to mandating a
partial deferral of any award.


RETIREMENT | INVESTMENT | INSURANCE                 exhibitfootera01.jpg
[exhibitfootera01.jpg]

--------------------------------------------------------------------------------



exhibitheader.jpg [exhibitheader.jpg]


Page 2
August 6, 2015




Long-Term Incentive Awards: You will be eligible to receive long-term incentive
awards under the same terms and conditions as similarly situated employees
starting in March 2016. Your target award value will be 150% of your annual base
salary. You will be eligible for a full-year award for 2015. Awards are reviewed
each year and are not guaranteed; therefore participation is at the discretion
of the Company. Further details regarding long-term incentive awards will be
provided once you are granted an award.


Stock Ownership Requirements: The Compensation and Benefits Committee of Voya's
Board of Directors recently established Executive Stock Ownership Guidelines for
its Leaders Council members and other select leaders. As a Leaders Council
member, you are covered by these Guidelines and will be required to own three
times your base salary. The Guideline must be met within five years of the start
of your employment. During the phase-in period, you will be required to retain
50% of the net after-tax shares received upon the vesting of all equity awards
granted to you after your hire date (Net Share Retention Requirement). Following
the initial phase-in period, if you at any time fail to meet the Guidelines
(either due to sales or due to a declining share price), the Net Share Retention
Requirement will be 100%. Please refer to Voya's Executive Stock Ownership
Guidelines for full details.


Sign-on Bonus: You will receive a one-time cash bonus payment of $525,000 less
applicable taxes, payable no later than the sixty (60) days after your start
date. If you voluntarily leave or are terminated for cause, as determined by the
Company, within twelve months of your start date, you will be required to repay
the full amount of this sign-on bonus.


Additionally, you will receive a one-time cash bonus payment of $175,000 less
applicable taxes, payable in March of 2016 to replace the value of your annual
incentive award that otherwise would have been paid by your previous employer.
If you voluntarily leave or are terminated for cause, as determined by the
Company, within twelve months of the payment date of this cash bonus payment,
you will be required to repay a prorated portion of the installment. The
repayment amount will be determined by multiplying the installment amount paid
and a fraction, the numerator of which is the number of months remaining in the
twelve month period and the denominator of which is twelve.


Special Restricted Cash Award: You will receive one special restricted cash
award, in the amount of $1,000,000 to replace the value of your long term
incentive award that otherwise would have been vested by your previous employer.
The award will be payable in three (3) installments of $333,333.33 in May 2016,
May 2017, May 2018. Payments will be subject to applicable taxes and
withholdings. If you voluntarily leave or are terminated for cause, as
determined by the Company, within twelve months of the payment date of any and
each of the installments, you will be required to repay a prorated portion of
the cash award installment(s). The repayment amount will be determined by
multiplying the installment amount paid and a fraction, the numerator of which
is the number of months remaining in the twelve month period and the denominator
of which is twelve.


One-time Restricted Stock Unit Award: You will receive a one-time Restricted
Stock Unit (RSU) award with an initial grant value of $1,000,000. The award will
vest 1/3 per year beginning one year after the date of grant. The award will be
granted pursuant to the 2014 Omnibus Employee Incentive Plan, with additional
terms and conditions, including a vesting schedule, to be set forth in an award
agreement to be entered into between you and the Company. The grant, which is
subject to approval by the Compensation and Benefits Committee of Voya's


PLAN | INVEST | PROTECT                            exhibitfootera03.jpg
[exhibitfootera03.jpg]

--------------------------------------------------------------------------------



exhibitheader.jpg [exhibitheader.jpg]


Page 3
August 6, 2015




Board of Directors and conditioned upon your execution of the award agreement,
will generally be made within 90 days of your start date subject to Compensation
and Benefit Committee approval prior to the grant date. The number of RSUs
granted by the award will the calculated by dividing the grant value by the
closing price on the New York Stock Exchange of one share of Company stock
(ticker: VOYA) on the grant date. You will receive more information about this
award once your employment has commenced.




Deferred Compensation Savings Plan: You will be eligible to participate in the
Company's Deferred Compensation Savings Plan (DCSP) effective on your date of
hire. If you would like to receive a copy of the plan details and enrollment
materials please contact Paula Ward at (770) 933-3639. You must return your
enrollment forms to the benefits department within 30 days of your date of hire
to participate in calendar years 2015 and/or 2016. Deferral elections will begin
as soon as administratively possible once you have received an approval
confirmation.


Pension Plan: You will be eligible to participate in the Voya Retirement Plan
("Pension Plan”). The Pension Plan is a defined benefit retirement plan that is
funded by the Company and does not require employee contributions. Eligible
employees, (generally, any part-time or full time employees excluding
temporaries) will enter the Pension Plan on their date of hire and will accrue
benefits under a cash balance pension formula which credits an amount equal to
4% of your eligible pay to a notional account each month. Interest is credited
monthly based on a 30 year U.S. Treasury securities bond rate published by the
IRS in the preceding August of each year. You are vested in this benefit after
three calendar years of employment in which you work at least 1000 hours per
calendar year. For more information regarding this benefit please consult the
Retirement Plan Summary Plan Description found on Voya 360°. Once you have
received your first pay check you can go on-line at
www.yourbenefitsresources.com/voya and view your pension benefits.


401(k) Savings Plan: Under the Voya 401(k) Savings Plan ("Savings Plan”), the
Company will match 100% of the first 6% of eligible compensation that you
contribute to the Savings Plan, subject to IRS limitations. You may enroll in
the Savings Plan as soon as the plan administrator receives your payroll data
(usually 1 week of your hire date). If you do not actively enroll or waive
enrollment within your first 60 days of employment, you will be automatically
enrolled in the Savings Plan with a pre-tax contribution rate equal to 3% of
your eligible compensation and your contribution rate will automatically be
increased by 1% each March until it reaches 6%. You may change your contribution
rate and investment elections at any time. The Company's matching contributions
are made when your contributions are made. The Savings Plan also accepts
rollovers from any other qualified plan at any time. You will receive additional
information about the Savings Plan, including investment options and enrollment
instructions shortly after your date of hire.


Welfare Benefits: The Company offers flexible benefits plans that you can use to
build a benefits package that meets your needs (e.g., medical, dental, vision,
life insurance, etc.). Basic company-provided benefits become effective
immediately on your date of hire. Elective benefits such as medical, dental,
vision and other supplemental coverage options, become effective upon your date
of hire provided you make your elections within 30 days of your hire date.
Detailed benefits information is located on Voya 360° and a personalized
worksheet with instructions on how to enroll in benefits will be mailed to you
at your home address as soon as you come on board.




PLAN | INVEST | PROTECT                            exhibitfootera03.jpg
[exhibitfootera03.jpg]

--------------------------------------------------------------------------------



exhibitheader.jpg [exhibitheader.jpg]


Page 4
August 6, 2015




Paid Time-Off (PTO) Bank: Under current Company policy, new employees earn an
annual PTO Bank of 224 hours (28 days), prorated based upon date of hire. The
PTO Bank shall be used for absences for vacation, personal time, family illness
and individual sick days.


Changes to Benefit Programs: The benefit programs described on the Company's
pre-boarding site may be changed by the Company, in whole or in part, at any
time, with or without notice to you. Your participation in any benefit programs
does not ensure your continued employment or the right to any benefits, except
as specifically provided in any Company benefit plan.


Worker’s Compensation Insurance Carrier Information: Workers' Compensation
Insurance Carrier: AIG, P.O. Box 1821, Alpharetta, GA 30023-1821 - Telephone:
800-448-9707. For any inquiries regarding Benefits and Pay please contact Voya,
5780 Powers Ferry Road, Atlanta, GA 30327 - HR - (800) 555-1899.


Fingerprinting: Fingerprinting may be required for certain employees in order to
comply with government agency rules and regulations. If you are subject to the
fingerprinting requirement, further information will be provided to you.


Confidentiality of Information: In the performance of your duties on behalf of
the Company, you will have access to, receive and be entrusted with confidential
information regarding the Company, its affiliates and their clients. All such
confidential information is to be held in strictest confidence and, except in
the performance of your duties on behalf of the Company, you shall not directly
or indirectly disclose or use any such confidential information. This
information shall be and remain the Company's sole and exclusive property. Upon
termination of your employment, or whenever requested by the Company, you shall
promptly deliver to the Company any and all confidential information or other
Company property in your possession or under your control.


Contingencies: This offer is contingent upon: (i) verification of your
references; (ii) successful completion of a background check; (iii) successful
passing of a pre-employment drug screening test; (iv) verification of your
eligibility to work in the U.S.; (v) execution of the Mutual Agreement to
Arbitrate Claims; and (vi) if applicable, successful completion of the U-4
application. Federal law requires all new employees to demonstrate their
identity and authorization to work in this country by presenting documents
listed on the Employment Eligibility Verification Form I-9. The Mutual Agreement
to Arbitrate Claims is an agreement between you and the Company to resolve
disputes through arbitration.


Employment at Will: This letter is not intended to create an employment
contract, and the terms and conditions of your employment may be changed at the
Company's discretion. Employment with the Company is on an at-will basis. This
means that you are not employed for any set period of time, and you or the
Company may terminate your employment at any time, for any reason.










PLAN | INVEST | PROTECT                            exhibitfootera03.jpg
[exhibitfootera03.jpg]

--------------------------------------------------------------------------------



exhibitheader.jpg [exhibitheader.jpg]


Page 5
August 6, 2015




We are pleased to present the contingent offer above. Please indicate your
acceptance with the terms of this letter by signing below and returning one
signed copy to me within three (3) days via fax or email Fax#: (860) 580-4856 /
E-Mail: linda.terry@voya.com. Please contact Rod Martin directly if you have any
questions at (212) 309-5992. We look forward to having you as part of the Voya
Team.


Sincerely,


/s/ Kevin Silva
Kevin Silva
EVP and CHRO
























































PLAN | INVEST | PROTECT                            exhibitfootera03.jpg
[exhibitfootera03.jpg]

--------------------------------------------------------------------------------



exhibitheader.jpg [exhibitheader.jpg]


Page 6
August 6, 2015




Enclosures


Acknowledgement of pay information
I acknowledge that the section “Base Salary” has notified me of my pay rate,
overtime rate (if eligible), allowances, and designated pay day on the date
given below.


I acknowledge this pay information has been given to me in English because it is
my primary language.


If my primary language is Chinese, Haitian-Creole, Korean, Polish, Russian,
Spanish or other, I will notify HR so that this pay information may be provided
in my primary language.




Agreed to and accepted by:


/s/ Patricia J. Walsh        08/06/2015
Signature            Date




PLAN | INVEST | PROTECT                            exhibitfootera03.jpg
[exhibitfootera03.jpg]